Name: Commission Regulation (EEC) No 2916/93 of 22 October 1993 amending Regulation (EEC) No 2529/93 laying down the prices and amounts fixed in ecu by the Council in the hops sector and reduced as a result of monetary realignments
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agricultural policy
 Date Published: nan

 23. 10. 93 Official Journal of the European Communities No L 264/31 COMMISSION REGULATION (EEC) No 2916/93 of 22 October 1993 amending Regulation (EEC) No 2529/93 laying down the prices and amounts fixed in ecu by the Council in the hops sector and reduced as a result of monetary realignments harvest 0 ; whereas, to that end, a fourth group of varie ­ ties, 'experimental strains', should be added thereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of monetary realign ­ ment (2), as last amended by Regulation (EEC) No 1663/93 (3), and in particular Article 2 thereof, Whereas, for clarification, the Annex to Commission Regulation (EEC) No 2529/93 (4) should be adjusted in line with the Annex to Council Regulation (EEC) No 1991 /93 of 19 July 1993 laying down, in respect of hops, the amount of aid to producers for the 1992 HAS ADOPTED THIS REGULATION : Article 1 The Annex to this Regulation hereby replaces the Annex to Regulation (EEC) No 2529/93. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 387, 31 . 12 . 1992, p . 29 . (3) OJ No L 158, 30 . 6. 1993, p. 18 . (4) OJ No L 232, 15. 9 . 1993, p. 17 . ( s) OJ No L 182, 24. 7. 1993, p. 10 . No L 264/32 Official Journal of the European Communities 23 . 10 . 93 ANNEX Aid to hop producers for the 1992 harvest (ECU/ha) Group of varieties Aid amount Aromatic 360 Bitter 395 Other 276 Experimental strains 276